Hon. Allan Shivers                         Opinion   No. S-09
Governor  of Texas
Capitol Station                            Re:   Necessity  that the presiding
Austin, Texas                                    judge of an administrative
                                                 district be redesignated   when
                                                 hia term as district judge is
Dear Governor:                                   extended by his m-election.

              In your recent request for an opinion,:of this office,       the follow-
ing three   questions were propounded:

             “1. What is the term of a presiding      judge   of an ad-
      ministrative  judicial district 7

             ‘“2. If it is co-extensive   with his term of’district
      judge, is it necessary     that he be re-appointed at the be-
      ginning of a term where he has been re-elected        as dis-
      trict judge 7

             ““3. Is it necessary     that the presiding   judge of an
      administrative    district who has been re-elected        as dis-
      trict judge be re-appointed       as presiding   judge or may an-
      other district judge be appointed as the presiding          judge
      ofthe administrative      district?”

            The appropriate   statutory provision     is Section   2 of Article
ZOOa, Vernon’s Civil Statutes, as follows:

              “Sec. 2. Immediately     after this Act becomes effec-
      tive it shall be the duty of the Governor,     with the advice
      and consent of the Senate, to designate one of the regular-
      ly elected and commissioned       district judges of each of
      said districts    as Presiding  Judge of the Administrative
      Judicial District.     Upon the death, resignation     or the err-
      piration of the term of office of such Presiding        Judge, the
      Governor     shall thereafter  immedtably     designate a new
      Presiding     Judge of the Administrative    District,   as in the
      first instance.”
Hon., Allan   Shivers,   page 2 (S-09)




             In Eucaline Medicine Co. v. Standard Inv. Co., 25 S.W.2d
259, 261 (Tex.Giv.App.   1930, error ref.), the Court expressly  overruled
the contention that the position of Presiding   Judge of an Administrative
Judicial District is an office within the meaning of the Constitution,   and
made the statement set out below:

              “Nor is the position of presiding judge of the ad-
      ministrative   district an office that a regularly  elected
      district judge is forbidden by the Constitution to hold
      and exercise.    Its functions are judicial in nature, are
      not inconsistent   with the constitutional duties of the dis-
      trict judge, and should, in our opinion, be regarded sim-
      ply as superadded duties that the Legislature      was au-
      thorized to require district judges to perform.”

            Since the designation as Presiding    Judgeis merely an extra
duty which may be imposed upon any district judge within a given Admin-
istrative Judicial District, that duty lasts as long and no longer than any
other duty of a district judge,  The Presiding   Judge’s term is, therefore,
identical with his term     of office as district judge, which term of office is
a period of four years,     fixed by Section 7 of Article V of the Constitution
of Texas.

              Since the position of Presiding  Judge is not a separate office,
the words ‘“term of office” in Section 2 of Article 200a can refer only to
the office of district judge.   The Governor is explici.tly directed by.the
statute to designate a new Presiding     Judge upon the ““expiration of the
term of office” of a Presi.ding Judge. Therefore,     it becomes the d&y of
the Governor,    with the advice and consent of the Senate, to make a d$,sig-
nation upon the expiration of each Presiding     Judge’s term of office as
district judge.

               Upon expiration of the term of office of the Presiding       Judge,
the Governor is directed by the statute to designate a new Presiding
Judge “as in the first instance.”    In such first instance, no restriction
is placed upon the choice of the Governor,       except that the Presiding     Judge
be a regularly    elected and commissioned      district judge of the Administra-
tive District.   Accordingly,  the Governor is free to designate either the
same Presiding      Judge upon his re-election     as district judge, or any other
district judge of the Administrative     District.    There is no requirement
that the same Presi,ding Judge be re-designated         upon his re-el~ection.
                 The term of a Brraiding     Ju$ge of an Administrative
         Jt#ci81 M,strict 16 the .sPpre as his tacrm of office as dis-
         trict judge. Upon expiration      of the term of office of a
         Praaiding   Judge, the Governor      is directed by Section 2 of
         Article   ZOOa, Vernon’s    Civil Statutes, to again designate
         a PresldSag    Judge,, &;hich designation may be any eligible
         d$&rict judge of the Administratiue        Judicial District.

                                                      Yours   very truly,

AS’PR WEB:

Willis  % GreshSm
Antitrust Division

C. & Ricbatds
Rkvtewer

R&ert  S. Trotti
First Arhi.tant


RSL:da